XAS



                October 10, 1949

Hon. Hall If.Logan Oplnlon No. v-929
Board of Control
Austin, Texas      Re: Interpretationof Ii.B. 370
                       giving the Board of Control
                       authority over the tenure of
                       superintendentsof ,twoState
                       Sohools in relitlon to H. B.
                       1, which transfers these
                       schools to a new indtitutlcm-
                       al B,oard.
Dear Sir:
          You have.requesteda clarificationof the con-
flict between House Bill 1, Acts 51st kg., R.S., 1949,
ch. 316, p, 588 and House Bill 370, Acts'5lst Leg,, R.S.,
1949, oh. 493, p. 914, both bills relating to Specie1
Schools of the State.
          House Bill 1 transfers the control end munage-
ment of the Texas State Hospltals~andSpecial Schools,
naming such schools snd hospitals, to a new institutional
Board. The Legislature subsequentlyenacted House Bill
370 which gives the Board of Control authority to enter
Into contracts of employmentwith the superintendentsof
the Texas School for the Deaf and the Texas School for
the Blind. The provisions of House Bill 1 aye general
in the vesting of control of the StatebSpeclal Schools
in the new Board. In House Bill 370, however, the Leg-
islature has expressed itself specifically,slngllng out
two of the institutionsas subjects of legislation,and
deal- specificallywith the appointmentand tenure of
their superintendents.
          In this regard the caption of H. B. 370 pro-
vides Ln part:
          "An Act deflniug the qualificationsof
     the Superintendentsof the Texaa School for
     the Blind and the Texas School for the Deaf;
     . . . kaking aaia Superintendentsefployees
     of the State Board of Control;. . .
Hon. Hall H. Logan, page 2 (v-929)


         Section 4, 5 and 6 of the Act provides:
         "Sec. 4. Good cause, 0 e 0 means the
    commission of any felony or any other of-
    fense involving moral turpitude or of the
    failure or refusal of such superintendent
    to carry out the duties prescribed by the
    Legislature or by the State Board of Control.
          "Sec. 5. On or after September 1, 1949,
    the State Board of Control is authorized to
    enter into contract with ans uerson havine:
    .the qualifications hereinbefore provided,-
    as the emplovee of the State Board of Con-
    trol, to act as Superintendent; of the Texas
    School for the Blind or the Texas School for
    the Deaf until such person is removed for
    good cause as that term is defined in the
    preceding Section.

         "Sec. 6. The fact that the present laws
    do not fully define the qualifications of said
    Superintendents and the further fact that good
    cause is not denied for removal of such Super-
    intendents, and that such Superintendents are
    now declared to be state officers and not em-
    ployees of the State Board of Control, create
    an emergency 0 D + "
          On the effect of a specific act on a prior
general act, one authority states:
          "This rule of construction has found
     frequent and apt illustration where one of
     the supposedly conflicting statutes was
     general in its terms and the other specific.
     In such a case it is universally held that
     the specific statute more clearly evidences
     the intention of the Legislature than the
     general one, and therefore it will control.
     In such a case both statutes are permitted
     to stand- the general one applicable to all
     cases except the particular one embraced in
     the specific statutes," Townsend v, Terrell.
     118 Tex, 463j 16 S,W.2d I.063(1929),
          This principle has found application in many
Texas caseso State v. The
                       --- Pxaetorians, 143 Tex. 565;
Hon. Hall H. Logan, page 3 (V-929)


186 S.W.2d 973 (1945); Scoby v. Sweatt, 28 Tex. 713 (1866);
Flowers v. Pecos River Ry C     138-F     18 156 S.W.2a
2b0 (1941 ; Fortinberry v: SkCe   283':'~   $46 (Tex Corn.
App. 1926 * City of Marshall v. itate B&    of Marshall,
127 S.W. 1683 (T . Clv. APP. 1910, error ref.); De Sh
Motor Freight Liz: Inc ,              98 S W 26 38~+'
  v. A PP. 1936). Undei t~~s~%%ities'       kouse Bill 3fO
as a specific enactment will be treated a; controlling
over the general provisions of House Bill 1.
          In addition to the above, House Bill 370 must
be given effect since it was passed after the Legislature
had Passed House Bill 1. The great majority of the courts
hold that the last statute or section in point of time
will prevail as the last expression of the legislative
will. 59 C.J. 999, Statutes, Sec. 596. The Texas Courts
have adopted this principle. Fortinberry v. Stat;, ;;y,
Townsend v. Terrell, supra Martin v. Sheppard, 1        .
110, 102 S.W.2d 1036 (19373; 39 Tex. Jur. 139 Statutes,
Sec. 74. Therefore, being later in point of time, the
provisions of House Bill 370 control those of the ear-
lier enactment, House Bill 1.
          Your letter states that the reference in H. B.
370 to the Board of Control, instead of the new Board,was
an inadvertentact.   That may well be true. But the lan-
guage of'H, B. 370 Is clear and unambiguous in its re-
ference to"the Board of Control." The "Board of Con-
trol" is specifically named in the caption, in the body
of the Act in several places, and in the emergency clause.
Faced with those facts, It cannot be said that the Legis-
lature intended to say "The Board for Texas State Hospl-
tals and Special Schools' and not "the Board of Control."

                       SUMMARY
          House Bill 370, Acts 51st Leg., R.S. 1949
     ch, 493, p* 914, naming the Board of Control as
     the appointing authorityand two specific su-
     pertindents of State Schools is plain, unambi-
     guous, and specific, For these reasons and be-
     cause it is later in point of time of enact-
     ment, it controls over the general provisions
Hon. Ball H. Logan, page 4 (V-929)


     of House Bill 1, Acts 51st Leg., R. S. 194g9
     ch. 316, p. 588, passed earlier in the ses-
     sion.
                          Yours very truly,
                          ATTORNEY GENERAL OF TEXAS




                                     Assistant
TET:gl




                          FIRST ASSISTANT ATTORNEY GENERAL